Exhibit 10.2


EXTENSION OF EMPLOYMENT AGREEMENT






Charles Divita, III (“Employee”) and FPIC Insurance Group, Inc. (“Employer”) are
parties to an Amended and Restated Employment Agreement dated as of December 14,
2005 (the “Employment Agreement”).  The Employment Agreement provides for
employment for a term beginning July 26, 2004 and ending December 31, 2006 by
Employee and further provides that the term of Employee’s employment thereunder
may be extended for additional one-year terms prior to the end of each calendar
year.


Pursuant to Section 1(a) of the Employment Agreement, Employer, acting through
its President and Chief Executive Officer, hereby notifies Employee that the
term of Employee’s employment under the Employment Agreement has been extended
for one additional year, and, therefore, the term of Employee’s employment under
the Employment Agreement shall continue through December 31, 2009.  Furthermore,
Employer hereby notifies Employee that Employee’s annual salary provided for in
Section 2(a) of the Employment Agreement shall be $365,000 for 2008.


IN WITNESS WHEREOF, this Extension of Employment Agreement has been executed
this 10th day of December 2007.






 
      Accepted:  
FPIC INSURANCE GROUP, INC.
 
 
 
      /s/ Charles Divita, III  
By:
/s/ John R. Byers
Charles Divita, III
 
John R. Byers
President and Chief Executive Officer

 